ORDER

Joseph R. Poett moves for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee and submit the Fed. Cir. R. 15(c) statement concerning discrimination.1 Poett moves for a 90-day extension of time to file his brief in order to obtain counsel.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled;2 Poett’s Fed. Cir. R. 15(c) discrimination statement is due within 14 days of the date of the filing of this order.
(2) The motion for an extension of time is granted. Poett’s brief is due no later than September 25, 2002. No further extensions should be anticipated.

. The court has since received the filing fee.


. Poett Should disregard the court’s June 7, 2002 letter.